            Case 1:19-cv-00191-AJ Document 1-2 Filed 02/21/19 Page 1 of 8




MARKEL INSURANCE COMPANY



DENNIS REED, SPORTSZONE CORPORATION,
ERIN TUFTS, AND BENJAMIN TUFTS




   Dennis Reed




          30




    February 21, 2019                                /s/ Anne Robbins


                                                     Anne Robbins


                                                Anderson & Kreiger LLP
                                                50 Milk Street, 21st Floor, Boston, MA 02109


                                                 arobbins@andersonkreiger.com


                                                 (617) 621-6553
                 Case 1:19-cv-00191-AJ Document 1-2 Filed 02/21/19 Page 2 of 8




MARKEL INSURANCE COMPANY


DENNIS REED, SPORTSZONE CORPORATION,
ERIN TUFTS, AND BENJAMIN TUFTS




    Anne Robbins




   Dennis Reed
            Case 1:19-cv-00191-AJ Document 1-2 Filed 02/21/19 Page 3 of 8




MARKEL INSURANCE COMPANY



DENNIS REED, SPORTSZONE CORPORATION,
ERIN TUFTS, AND BENJAMIN TUFTS




   Joseph Goodwin, President, SportsZone Corporation




          30




   February 21, 2019                                         /s/ Anne Robbins


                                                             Anne Robbins


                                                       Anderson & Kreiger LLP
                                                       50 Milk Street, 21st Floor, Boston, MA 02109


                                                       arobbins@andersonkreiger.com


                                                       (617) 621-6553
               Case 1:19-cv-00191-AJ Document 1-2 Filed 02/21/19 Page 4 of 8




MARKEL INSURANCE COMPANY


DENNIS REED, SPORTSZONE CORPORATION,
ERIN TUFTS, AND BENJAMIN TUFTS




     Anne Robbins




   SportsZone Corporation
                Case 1:19-cv-00191-AJ Document 1-2 Filed 02/21/19 Page 5 of 8




MARKEL INSURANCE COMPANY



DENNIS REED, SPORTSZONE CORPORATION,
ERIN TUFTS, AND BENJAMIN TUFTS




   Erin Tufts




           30




   February 21, 2019                                     /s/ Anne Robbins


                                                         Anne Robbins


                                                    Anderson & Kreiger LLP
                                                    50 Milk Street, 21st Floor, Boston, MA 02109


                                                     arobbins@andersonkreiger.com


                                                     (617) 621-6553
                Case 1:19-cv-00191-AJ Document 1-2 Filed 02/21/19 Page 6 of 8




MARKEL INSURANCE COMPANY


DENNIS REED, SPORTSZONE CORPORATION,
ERIN TUFTS, AND BENJAMIN TUFTS




     Anne Robbins




   Erin Tufts
            Case 1:19-cv-00191-AJ Document 1-2 Filed 02/21/19 Page 7 of 8




MARKEL INSURANCE COMPANY



DENNIS REED, SPORTSZONE CORPORATION,
ERIN TUFTS, AND BENJAMIN TUFTS




   BenjaminTufts




          30




   February 21, 2019                                  /s/ Anne Robbins


                                                     Anne Robbins


                                                Anderson & Kreiger LLP
                                                50 Milk Street, 21st Floor, Boston, MA 02109


                                                 arobbins@andersonkreiger.com


                                                 (617) 621-6553
               Case 1:19-cv-00191-AJ Document 1-2 Filed 02/21/19 Page 8 of 8




MARKEL INSURANCE COMPANY


DENNIS REED, SPORTSZONE CORPORATION,
ERIN TUFTS, AND BENJAMIN TUFTS




     Anne Robbins




   Benjamin Tufts
